Exhibit 10(x)
NORTHROP GRUMMAN
SAVINGS EXCESS PLAN
(Amended and Restated Effective as of January 1, 2011)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
INTRODUCTION
    1  
 
       
ARTICLE I DEFINITIONS
    2  
1.1     Definitions
    2  
 
       
ARTICLE II PARTICIPATION
    6  
2.1     In General
    6  
2.2     Disputes as to Employment Status
    6  
 
       
ARTICLE III DEFERRAL ELECTIONS
    7  
3.1     Elections to Defer Eligible Compensation
    7  
3.2     Contribution Amounts
    7  
3.3     Crediting of Deferrals
    8  
3.4     Maximum Contributions
    8  
3.5     Investment Elections
    8  
3.6     Investment Return Not Guaranteed
    9  
 
       
ARTICLE IV ACCOUNTS
    10  
4.1     Accounts
    10  
4.2     Valuation of Accounts
    10  
4.3     Use of a Trust
    10  
 
       
ARTICLE V VESTING AND FORFEITURES
    11  
5.1     In General
    11  
5.2     Exceptions
    11  
 
       
ARTICLE VI DISTRIBUTIONS
    12  
6.1     Distribution Rules for Non-RAC Amounts
    12  
6.2     Distribution Rules for RAC Subaccount
    13  
6.3     Effect of Taxation
    13  
6.4     Permitted Delays
    13  
6.5     Payments Not Received At Death
    13  
6.6     Inability to Locate Participant
    13  
6.7     Committee Rules
    14  
 
       
ARTICLE VII ADMINISTRATION
    15  
7.1     Committees
    15  
7.2     Committee Action
    15  
7.3     Powers and Duties of the Administrative Committee
    16  
7.4     Powers and Duties of the Investment Committee
    16  
7.5     Construction and Interpretation
    17  
7.6     Information
    17  
7.7     Committee Compensation, Expenses and Indemnity
    17  
7.8     Disputes
    17  
 
       
ARTICLE VIII MISCELLANEOUS
    18  
8.1     Unsecured General Creditor
    18  
8.2     Restriction Against Assignment
    18  

i



--------------------------------------------------------------------------------



 



         
8.3     Restriction Against Double Payment
    19  
8.4     Withholding
    19  
8.5     Amendment, Modification, Suspension or Termination
    19  
8.6     Governing Law
    20  
8.7     Receipt and Release
    20  
8.8     Payments on Behalf of Persons Under Incapacity
    20  
8.9     Limitation of Rights and Employment Relationship
    20  
8.10   Headings
    20  
 
       
APPENDIX A — 2005 TRANSITION RELIEF
    1  
A.1     Cash-Out
    1  
A.2     Elections
    1  
A.3     Key Employees
    1  
 
       
APPENDIX B — DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
    1  
B.1     Distribution of Contributions
    1  
 
       
APPENDIX C — MERGED PLANS
    1  
C.1     Plan Mergers
    1  
C.2     Merged Plans — General Rule
    1  

ii



--------------------------------------------------------------------------------



 



INTRODUCTION
          The Northrop Grumman Savings Excess Plan (the “Plan”) was previously
amended and restated effective as of January 1, 2009. This restatement,
effective January 1, 2011, amends the January 1, 2009 version of the Plan and
includes changes that apply to amounts earned and vested under the Plan prior to
2005.
          Northrop Grumman Corporation (the “Company”) established this Plan for
participants in the Northrop Grumman Savings Plan who exceed the limits under
sections 401(a)(17) or 415(c) of the Internal Revenue Code. This Plan is
intended (1) to comply with section 409A of the Internal Revenue Code, as
amended (the “Code”) and official guidance issued thereunder (except with
respect to amounts covered by Appendix B), and (2) to be “a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees” within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974. Notwithstanding any other
provision of this Plan, this Plan shall be interpreted, operated and
administered in a manner consistent with these intentions.

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS

  1.1   Definitions

          Whenever the following words and phrases are used in this Plan, with
the first letter capitalized, they shall have the meanings specified below.
          (a) “Account” shall mean the recordkeeping account set up for each
Participant to keep track of amounts to his or her credit.
          (b) “Administrative Committee” means the committee in charge of Plan
administration, as described in Article VII.
          (c) “Affiliated Companies” shall mean the Company and any entity
affiliated with the Company under Code sections 414(b) or (c).
          (d) “Base Salary” shall mean a Participant’s annual base salary,
excluding bonuses, commissions, incentive and all other remuneration for
services rendered to the Affiliated Companies and prior to reduction for any
salary contributions to a plan established pursuant to section 125 of the Code
or qualified pursuant to section 401(k) of the Code.
          (e) “Basic Contributions” shall have the same meaning as that term is
defined in the NGSP.
          (f) “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant’s death.
               (1) No Beneficiary designation shall become effective until it is
filed with the Administrative Committee.
               (2) Any designation shall be revocable at any time through a
written instrument filed by the Participant with the Administrative Committee
with or without the consent of the previous Beneficiary.
                    No designation of a Beneficiary other than the Participant’s
spouse shall be valid unless consented to in writing by such spouse. If there is
no such designation or if there is no surviving designated Beneficiary, then the
Participant’s surviving spouse shall be the Beneficiary. If there is no
surviving spouse to receive any benefits payable in accordance with the
preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the

2



--------------------------------------------------------------------------------



 



Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Administrative
Committee that they are legally entitled to receive the benefits specified
hereunder. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company. Effective January 1, 2007, a Participant will automatically revoke a
designation of a spouse as primary beneficiary upon the dissolution of their
marriage.
               (3) In the event any amount is payable under the Plan to a minor,
payment shall not be made to the minor, but instead be paid (a) to that person’s
living parent(s) to act as custodian, (b) if that person’s parents are then
divorced, and one parent is the sole custodial parent, to such custodial parent,
or (c) if no parent of that person is then living, to a custodian selected by
the Administrative Committee to hold the funds for the minor under the Uniform
Transfers or Gifts to Minors Act in effect in the jurisdiction in which the
minor resides. If no parent is living and the Administrative Committee decides
not to select another custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Any payment made pursuant to such determination shall constitute a
full release and discharge of the Plan, the Administrative Committee and the
Company.
               (4) Payment by the Affiliated Companies pursuant to any unrevoked
Beneficiary designation, or to the Participant’s estate if no such designation
exists, of all benefits owed hereunder shall terminate any and all liability of
the Affiliated Companies.
          (g) “Board” shall mean the Board of Directors of the Company.
          (h) “Bonuses” shall mean the bonuses earned under the Company’s formal
incentive plans as defined by the Administrative Committee.
          (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (j) “Committees” shall mean the Committees appointed as provided in
Article VII.
          (k) “Company” shall mean Northrop Grumman Corporation and any
successor.
          (l) “Company Contributions” shall mean contributions by the Company to
a Participant’s Account.
          (m) “Compensation” shall be Compensation as defined by Section 5.01 of
the NGSP.
          (n) “Disability” or “Disabled” shall mean the Participant’s inability
to perform each and every duty of his or her occupation or position of
employment due to illness or injury as determined in the sole and absolute
discretion of the Administrative Committee.

3



--------------------------------------------------------------------------------



 



          (o) “Eligible Compensation” shall mean (1) Compensation prior to
January 1, 2009, and (2) after 2008, Base Salary and Bonuses, reduced by the
amount of any deferrals made from such amounts under the Northrop Grumman
Deferred Compensation Plan.
          (p) “Eligible Employee” shall mean any Employee who meets the
following conditions:
               (1) he or she is eligible to participate in the NGSP;
               (2) he or she is classified by the Affiliated Companies as an
Employee and not as an independent contractor; and
               (3) he or she meets any additional eligibility criteria set by
the Administrative Committee.
Additional eligibility criteria established by the Administrative Committee may
include specifying classifications of Employees who are eligible to participate
and the date as of which various groups of Employees will be eligible to
participate. This includes, for example, Administrative Committee authority to
delay eligibility for employees of newly acquired companies who become
Employees.
          (q) “Employee” shall mean any common law employee of the Affiliated
Companies who is classified as an employee by the Affiliated Companies.
          (r) “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
          (s) “Investment Committee” means the committee in charge of investment
aspects of the Plan, as described in Article VII.
          (t) “Key Employee” means an employee treated as a “specified employee”
under Code section 409A(a)(2)(B)(i) of the Company or the Affiliated Companies
(i.e., a key employee (as defined in Code section 416(i) without regard to
paragraph (5) thereof)) if the Company’s or an Affiliated Company’s stock is
publicly traded on an established securities market or otherwise. The Company
shall determine in accordance with a uniform Company policy which Participants
are Key Employees as of each December 31 in accordance with IRS regulations or
other guidance under Code section 409A, provided that in determining the
compensation of individuals for this purpose, the definition of compensation in
Treas. Reg. § 1.415(c)-2(d)(3) shall be used. Such determination shall be
effective for the twelve (12) month period commencing on April 1 of the
following year.
          (u) “NGSP” means the Northrop Grumman Savings Plan.
          (v) “Open Enrollment Period” means the period designated by the
Administrative Committee for electing deferrals for the following Plan Year.

4



--------------------------------------------------------------------------------



 



          (w) “Participant” shall mean any Eligible Employee who participates in
this Plan in accordance with Article II or any Employee who is a RAC
Participant.
          (x) “Payment Date” shall mean:
               (1) for distributions upon early termination under
Section B.1(a), a date after the end of the month in which termination of
employment occurs; and
               (2) for distributions after Retirement, Disability or death under
Section B.1(b), a date after the end of the month in which occurs Retirement,
the determination of Disability by the Administrative Committee, or the
notification of the Administrative Committee of the Participant’s death (or
later qualification of the Beneficiary or Beneficiaries), as applicable.
The exact date in each case will be determined by the Administrative Committee
to allow time for administrative processing.
          (y) “Plan” shall be the Northrop Grumman Savings Excess Plan.
          (z) “Plan Year” shall be the calendar year.
          (aa) “RAC Contributions” shall mean the Company contributions under
Section 3.2(b)(2).
          (bb) “RAC Participant” shall mean an Employee who is eligible to
participate in the NGSP, receives Retirement Account Contributions under the
NGSP, and is classified by the Affiliated Companies as an Employee and not as an
independent contractor. Notwithstanding the foregoing, an Employee who becomes
eligible to participate in the Officers Supplemental Executive Retirement
Program II (“OSERP II”) under the Northrop Grumman Supplemental Plan 2 shall
immediately cease to be eligible for RAC Contributions.
          (cc) “RAC Subaccount” shall mean the portion of a Participant’s
Account made up of RAC Contributions and earnings thereon.
          (dd) “Retirement” shall mean termination of employment with the
Affiliated Companies after reaching age 55.
          (ee) “Separation from Service” or “Separates from Service” or
“Separating from Service” means a “separation from service” within the meaning
of Code section 409A.

5



--------------------------------------------------------------------------------



 



ARTICLE II
PARTICIPATION

  2.1   In General

          (a) An Eligible Employee may become a Participant by complying with
the procedures established by the Administrative Committee for enrolling in the
Plan. Anyone who becomes an Eligible Employee will be entitled to become a
Participant during an Open Enrollment Period.
          (b) A RAC Participant will become a Participant when RAC Contributions
are first made to his or her RAC Subaccount.
          (c) An individual will cease to be a Participant when he or she no
longer has a positive balance to his or her Account under the Plan.

  2.2   Disputes as to Employment Status

          (a) Because there may be disputes about an individual’s proper status
as an Employee or non-Employee, this Section describes how such disputes are to
be handled with respect to Plan participation.
          (b) The Affiliated Companies will make the initial determination of an
individual’s employment status.
               (1) If an individual is not treated by the Affiliated Companies
as a common law employee, then the Plan will not consider the individual to be
an “Eligible Employee” and he or she will not be entitled to participate in the
Plan.
               (2) This will be so even if the individual is told he or she is
entitled to participate in the Plan and given a summary of the plan and
enrollment forms or other actions are taken indicating that he or she may
participate.
          (c) Disputes may arise as to an individual’s employment status. As
part of the resolution of the dispute, an individual’s status may be changed by
the Affiliated Companies from non-Employee to Employee. Such Employees are not
Eligible Employees and will not be entitled to participate in the Plan.

6



--------------------------------------------------------------------------------



 



ARTICLE III
DEFERRAL ELECTIONS

  3.1   Elections to Defer Eligible Compensation

          (a) Timing. An Eligible Employee who meets the requirements of
Section 2.1(a) may elect to defer Eligible Compensation earned in a Plan Year by
filing an election in the Open Enrollment Period for the Plan Year. An election
to participate for a Plan Year is irrevocable.
          (b) Election Rules. An Eligible Employee’s election may be made in
writing, electronically, or as otherwise specified by the Administrative
Committee. Such election shall specify the Eligible Employee’s rate of deferral
for contributions to the Plan, which shall be between 1% and 75%, and shall
address distribution of the deferred amounts as described in Section 6.1. All
elections must be made in accordance with the rules, procedures and forms
provided by the Administrative Committee. The Administrative Committee may
change the rules, procedures and forms from time to time and without prior
notice to Participants.
          (c) Cancellation of Election. If a Participant becomes disabled (as
defined under Code section 409A) during a Plan Year, his deferral election for
such Plan Year shall be cancelled.

  3.2   Contribution Amounts

          (a) Participant Contributions. An Eligible Employee’s contributions
under the Plan for a Plan Year will begin once his or her Compensation for the
Plan Year exceeds the Code section 401(a)(17) limit for the Plan Year. The
Participant’s elected deferral percentage will be applied to his or her Eligible
Compensation for the balance of the Plan Year.
          (b) Company Contributions. The Company will make Company Contributions
to a Participant’s Account as provided in (1), (2) and (3) below.
               (1) Matching Contributions. The Company will make a Company
Contribution equal to the matching contribution rate for which the Participant
is eligible under the NGSP for the Plan Year multiplied by the amount of the
Participant’s contributions under subsection (a).
               (2) RAC Contributions. Effective July 1, 2008, the Company will
make RAC Contributions equal to a percentage of a RAC Participant’s Compensation
for a Plan Year in excess of the Code section 401(a)(17) limit. The percentage
used to calculate a RAC Participant’s contribution for a Plan Year shall be
based on the RAC Participant’s age on the last day of the Plan Year as follows:
                    (i) Three percent if not yet age 35.
                    (ii) Four percent if 35 or older, but not yet 50.

7



--------------------------------------------------------------------------------



 



                    (iii) Five percent if age 50 or older.
               (3) Make-Up Contributions for Contribution Limitation. If an
Eligible Employee’s Basic Contributions under the NGSP for a Plan Year are
limited by the Code section 415(c) contribution limit before the Eligible
Employee’s Basic Contributions under the NGSP are limited by the Code section
401(a)(17) compensation limit, the Company will make a Company Contribution
equal to the amount of matching contributions for which the Eligible Employee
would have been eligible under the NGSP were Code section 415(c) not applied,
reduced by the actual amount of matching contributions made for the Plan Year
under the NGSP.

  3.3   Crediting of Deferrals

          Amounts deferred by a Participant under the Plan shall be credited to
the Participant’s Account as soon as practicable after the amounts would have
otherwise been paid to the Participant. Company contributions other than those
under Section 3.2(b)(3) will be credited to Accounts as soon as practicable
after each payroll cycle in which they accrue. Company contributions under
Section 3.2(b)(3) will be credited to Accounts as soon as practicable after each
Plan Year.

  3.4   Maximum Contributions

          Effective January 1, 2011, the total amount of contributions under
Sections 3.2(a) and (b) made to the Plan on behalf of each Corporate Policy
Council member (“CPC Participant”) shall not exceed $5 million (the “Lifetime
Cap”). The following items will not count toward the Lifetime Cap:
(a) investment gains or earnings, and (b) amounts originally contributed to
other plans that have been or are merged into the Plan. Notwithstanding the
foregoing, Company Contributions shall continue to be made to a CPC
Participant’s Account until the end of the Plan Year in which the CPC
Participant reaches the Lifetime Cap, and any deferral election made by a CPC
Participant that is irrevocable under Code section 409A on the date the Lifetime
Cap is reached shall remain effective.

  3.5   Investment Elections

          (a) The Investment Committee will establish a number of different
investment funds or other investment options for the Plan. The Investment
Committee may change the funds or other investment options from time to time,
without prior notice to Participants.
          (b) Participants may elect how their future contributions and existing
Account balances will be deemed invested in the various investment funds and may
change their elections from time to time. If a Participant does not elect how
future contributions will be deemed invested, contributions will be deemed
invested in the qualified default investment alternative (“QDIA”) that applies
to the Participant under the NGSP.
          (c) The deemed investments for a RAC Participant’s RAC Subaccount must
be the same as the deemed investments for the RAC Participant’s Company
contributions under Section 3.2(b)(1).

8



--------------------------------------------------------------------------------



 



          (d) Selections of investments, changes and transfers must be made
according to the rules and procedures of the Administrative Committee.
               (1) The Administrative Committee may prescribe rules that may
include, among other matters, limitations on the amounts that may be transferred
and procedures for electing transfers.
               (2) The Administrative Committee may prescribe valuation rules
for purposes of investment elections and transfers. Such rules may, in the
Administrative Committee’s discretion, use averaging methods to determine values
and accrue estimated expenses. The Administrative Committee may change the
methods it uses for valuation from time to time.
               (3) The Administrative Committee may prescribe the periods and
frequency with which Participants may change deemed investment elections and
make transfers.
               (4) The Administrative Committee may change its rules and
procedures from time to time and without prior notice to Participants.

  3.6   Investment Return Not Guaranteed

          Investment performance under the Plan is not guaranteed at any level.
Participants may lose all or a portion of their contributions due to poor
investment performance.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCOUNTS

  4.1   Accounts

          The Administrative Committee shall establish and maintain a
recordkeeping Account for each Participant under the Plan.

  4.2   Valuation of Accounts

          The valuation of Participants’ recordkeeping Accounts will reflect
earnings, losses, expenses and distributions, and will be made in accordance
with the rules and procedures of the Administrative Committee.
          (a) The Administrative Committee may set regular valuation dates and
times and also use special valuation dates and times and procedures from time to
time under unusual circumstances and to protect the financial integrity of the
Plan.
          (b) The Administrative Committee may use averaging methods to
determine values and accrue estimated expenses.
          (c) The Administrative Committee may change its valuation rules and
procedures from time to time and without prior notice to Participants.

  4.3   Use of a Trust

          The Company may set up a trust to hold any assets or insurance
policies that it may use in meeting its obligations under the Plan. Any trust
set up will be a rabbi trust and any assets placed in the trust shall continue
for all purposes to be part of the general assets of the Company and shall be
available to its general creditors in the event of the Company’s bankruptcy or
insolvency.

10



--------------------------------------------------------------------------------



 



ARTICLE V
VESTING AND FORFEITURES

  5.1   In General

          A Participant’s interest in his or her Account will be nonforfeitable,
subject to the exceptions in Section 5.2.

  5.2   Exceptions

          The following exceptions apply to the vesting rule:
          (a) A RAC Participant shall become vested in his RAC Subaccount upon
completing three years of service. For this purpose, years of service shall be
calculated in the same manner as for purposes of determining vesting in
Retirement Account Contributions under the NGSP (including the treatment of a
break in service).
          (b) Forfeitures on account of a lost payee. See Section 6.6.
          (c) Forfeitures under an escheat law.
          (d) Recapture of amounts improperly credited to a Participant’s
Account or improperly paid to or with respect to a Participant.
          (e) Expenses charged to a Participant’s Account.
          (f) Investment losses.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
DISTRIBUTIONS

  6.1   Distribution Rules for Non-RAC Amounts

          The rules in this Section 6.1 apply to distribution of a Participant’s
Account other than the RAC Subaccount.
          Notwithstanding the foregoing, Appendix B governs the distribution of
amounts that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005 (and earnings thereon) and
are exempt from the requirements of Code section 409A. Thus, this Section 6.1
does not apply to these pre-2005 deferrals, but does apply to all other amounts
deferred under the Plan.
          (a) Separate Distribution Election. A Participant must make a separate
distribution election for each year’s contributions. A Participant generally
makes a distribution election at the same time the Participant makes the
deferral election, i.e., during the Open Enrollment Period.
          (b) Distribution Upon Separation. A Participant may elect on a
deferral form to have the portion of his Account related to amounts deferred
under the deferral form and Company contributions for the same year (and
earnings thereon) distributed in a lump sum or in quarterly or annual
installments over a period of 1 to 15 years. Lump sum payments under the Plan
will be made in the month following the Participant’s Separation from Service.
Installment payments shall commence in the March, June, September or December
next following the month of Separation from Service. If a Participant does not
make a distribution election and his Account balance exceeds $50,000 and the
Participant is age 55 or older at the time the Participant Separates from
Service, the Participant will receive quarterly installments over a 10-year
period. Otherwise, a Participant not making an election will receive a lump sum
payment. Notwithstanding the foregoing, if the Participant’s Account balance is
$50,000 or less or the Participant is under age 55 at the time the Participant
Separates from Service, the full Account balance shall be distributed in a lump
sum payment in the month following the Participant’s Separation from Service.
               Notwithstanding the timing rules in the foregoing paragraph,
distributions may not be made to a Key Employee upon a Separation from Service
before the date which is six months after the date of the Key Employee’s
Separation from Service (or, if earlier, the date of death of the Key Employee).
Any payments that would otherwise be made during this period of delay shall be
accumulated and paid six months after the date payments would have commenced
absent the six month delay.
          (c) Changes in Form of Distribution. A Participant may make up to two
subsequent elections to change the form of a distribution for any year’s
deferrals and Company contributions. Such an election, however, shall be
effective only if the following conditions are satisfied:

12



--------------------------------------------------------------------------------



 



               (1) The election may not take effect until at least twelve
(12) months after the date on which the election is made; and
               (2) The distribution will be made exactly five (5) years from the
date the distribution would have otherwise been made.

  6.2   Distribution Rules for RAC Subaccount

          The full balance in a RAC Subaccount shall be distributed in a lump
sum upon a RAC Participant’s Separation from Service. Notwithstanding the
foregoing, distribution will not be made to a Key Employee upon a Separation
from Service until the date which is six months after the date of the Key
Employee’s Separation from Service (or, if earlier, the date of death of the Key
Employee).

  6.3   Effect of Taxation

          If Plan benefits are includible in the income of a Participant under
Code section 409A prior to actual receipt of the benefits, the Administrative
Committee shall immediately distribute the benefits found to be so includible to
the Participant.

  6.4   Permitted Delays

          Notwithstanding the foregoing, any payment to a Participant under the
Plan shall be delayed upon the Committee’s reasonable anticipation of one or
more of the following events:
          (a) The Company’s deduction with respect to such payment would be
eliminated by application of Code section 162(m); or
          (b) The making of the payment would violate Federal securities laws or
other applicable law;
          (c) provided, that any payment delayed pursuant to this Section 6.4
shall be paid in accordance with Code section 409A.

  6.5   Payments Not Received At Death

          In the event of the death of a Participant before receiving a payment,
payment will be made to his or her estate if death occurs on or after the date
of a check that has been issued by the Plan. Otherwise, payment of the amount
will be made to the Participant’s Beneficiary.

  6.6   Inability to Locate Participant

          In the event that the Administrative Committee is unable to locate a
Participant or Beneficiary within two years following the required payment date,
the amount allocated to the Participant’s Account shall be forfeited. If, after
such forfeiture and prior to termination of the Plan, the Participant or
Beneficiary later claims such benefit, such benefit shall be reinstated without
interest or earnings for the forfeiture period.

13



--------------------------------------------------------------------------------



 



  6.7   Committee Rules

          All distributions are subject to the rules and procedures of the
Administrative Committee. The Administrative Committee may also require the use
of particular forms. The Administrative Committee may change its rules,
procedures and forms from time to time and without prior notice to Participants.

14



--------------------------------------------------------------------------------



 



ARTICLE VII
ADMINISTRATION

  7.1   Committees

          (a) Effective April 27, 2006, the Administrative Committee shall be
comprised of the individuals (in their corporate capacity) who are members of
the Administrative Committee for Northrop Grumman Deferred Compensation Plan. If
no such Administrative Committee exists, the members of the Administrative
Committee for the Plan shall be individuals holding the following positions
within the Company (as such titles may be modified from time to time), or their
successors in office: the Corporate Vice President and Chief Human Resources and
Administration Officer; the Corporate Vice President, Controller and Chief
Accounting Officer; the Vice President, Taxation; the Vice President,
Compensation, Benefits and HRIS; and the Corporate Director, Benefits
Administration and Services. A member of the Administrative Committee may resign
by delivering a written notice of resignation to the Corporate Vice President
and Chief Human Resources and Administration Officer.
          (b) Prior to April 27, 2006, the Administrative Committee shall be
comprised of the individuals appointed by the Compensation Committee of the
Board (the “Compensation Committee”).
          (c) An Investment Committee (referred to together with the
Administrative Committee as, the “Committees”), comprised of one or more
persons, shall be appointed by and serve at the pleasure of the Board (or its
delegate). The number of members comprising the Investment Committee shall be
determined by the Board, which may from time to time vary the number of members.
A member of the Investment Committee may resign by delivering a written notice
of resignation to the Board. The Board may remove any member by delivering a
certified copy of its resolution of removal to such member. Vacancies in the
membership of the Investment Committee shall be filled promptly by the Board.

  7.2   Committee Action

          Each Committee shall act at meetings by affirmative vote of a majority
of the members of that Committee. Any determination of action of a Committee may
be made or taken by a majority of a quorum present at any meeting thereof, or
without a meeting, by resolution or written memorandum signed by a majority of
the members of the Committee then in office. A member of a Committee shall not
vote or act upon any matter which relates solely to himself or herself as a
Participant. The Chairman or any other member or members of each Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee of which he or she is a member.
          The Compensation Committee shall appoint a Chairman from among the
members of the Administrative Committee and a Secretary who may or may not be a
member of the Administrative Committee. The Administrative Committee shall
conduct its business according to the provisions of this Article and the rules
contained in the current edition of Robert’s Rules of Order or such other rules
of order the Administrative Committee may deem

15



--------------------------------------------------------------------------------



 



appropriate. The Administrative Committee shall hold meetings from time to time
in any convenient location.

  7.3   Powers and Duties of the Administrative Committee

          The Administrative Committee shall enforce the Plan in accordance with
its terms, shall be charged with the general administration of the Plan, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:
          (a) To construe and interpret the terms and provisions of this Plan
and make all factual determinations;
          (b) To compute and certify to the amount and kind of benefits payable
to Participants and their Beneficiaries;
          (c) To maintain all records that may be necessary for the
administration of the Plan;
          (d) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
          (e) To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof;
          (f) To appoint a Plan administrator or any other agent, and to
delegate to them such powers and duties in connection with the administration of
the Plan as the Administrative Committee may from time to time prescribe
(including the power to subdelegate);
          (g) To exercise powers granted the Administrative Committee under
other Sections of the Plan; and
          (h) To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue insurance policies
purchased in connection with the Plan.

  7.4   Powers and Duties of the Investment Committee

          The Investment Committee shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:
          (a) To select types of investment and the actual investments against
which earnings and losses will be measured;
          (b) To oversee any rabbi trust; and

16



--------------------------------------------------------------------------------



 



          (c) To appoint agents, and to delegate to them such powers and duties
in connection with its duties as the Investment Committee may from time to time
prescribe (including the power to subdelegate).

  7.5   Construction and Interpretation

          The Administrative Committee shall have full discretion to construe
and interpret the terms and provisions of this Plan, to make factual
determinations and to remedy possible inconsistencies and omissions. The
Administrative Committee’s interpretations, constructions and remedies shall be
final and binding on all parties, including but not limited to the Affiliated
Companies and any Participant or Beneficiary. The Administrative Committee shall
administer such terms and provisions in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.

  7.6   Information

          To enable the Committees to perform their functions, the Affiliated
Companies adopting the Plan shall supply full and timely information to the
Committees on all matters relating to the compensation of all Participants,
their death or other events that cause termination of their participation in
this Plan, and such other pertinent facts as the Committees may require.

  7.7   Committee Compensation, Expenses and Indemnity

          (a) The members of the Committees shall serve without compensation for
their services hereunder.
          (b) The Committees are authorized to employ such accounting,
consultants or legal counsel as they may deem advisable to assist in the
performance of their duties hereunder.
          (c) To the extent permitted by ERISA and applicable state law, the
Company shall indemnify and hold harmless the Committees and each member
thereof, the Board and any delegate of the Committees who is an employee of the
Affiliated Companies against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to the
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company under any
bylaw, agreement or otherwise, as such indemnities are permitted under ERISA and
state law.

  7.8   Disputes

          The Company’s standardized “Northrop Grumman Nonqualified Retirement
Plans Claims and Appeals Procedures” shall apply in handling claims and appeals
under this Plan.

17



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

  8.1   Unsecured General Creditor

          Participants and their Beneficiaries, heirs, successors, and assigns
shall have no legal or equitable rights, claims, or interest in any specific
property or assets of the Affiliated Companies. No assets of the Affiliated
Companies shall be held in any way as collateral security for the fulfilling of
the obligations of the Affiliated Companies under this Plan. Any and all of the
Affiliated Companies’ assets shall be, and remain, the general unpledged,
unrestricted assets of the Affiliated Companies. The obligation under the Plan
of the Affiliated Companies adopting the Plan shall be merely that of an
unfunded and unsecured promise of those Affiliated Companies to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the intention of the Affiliated
Companies that this Plan be unfunded for purposes of the Code and for purposes
of Title I of ERISA.

  8.2   Restriction Against Assignment

          (a) The Company shall pay all amounts payable hereunder only to the
person or persons designated by the Plan and not to any other person or
corporation. No part of a Participant’s Accounts shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Accounts be subject to
execution by levy, attachment, or garnishment or by any other legal or equitable
proceeding, nor shall any such person have any right to alienate, anticipate,
sell, transfer, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, commute, assign, pledge, encumber or charge any distribution or
payment from the Plan, voluntarily or involuntarily, the Administrative
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Administrative Committee shall
direct.
          (b) The actions considered exceptions to the vesting rule under
Section 5.2 will not be treated as violations of this Section.
          (c) Notwithstanding the foregoing, all or a portion of a Participant’s
Account balance may be paid to another person as specified in a domestic
relations order that the Administrative Committee determines is qualified (a
“Qualified Domestic Relations Order”). For this purpose, a Qualified Domestic
Relations Order means a judgment, decree, or order (including the approval of a
settlement agreement) which is:
               (1) issued pursuant to a State’s domestic relations law;
               (2) relates to the provision of child support, alimony payments
or marital property rights to a spouse, former spouse, child or other dependent
of the Participant;

18



--------------------------------------------------------------------------------



 



               (3) creates or recognizes the right of a spouse, former spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan; and
               (4) meets such other requirements established by the
Administrative Committee.
               The Administrative Committee shall determine whether any document
received by it is a Qualified Domestic Relations Order. In making this
determination, the Administrative Committee may consider the rules applicable to
“domestic relations orders” under Code section 414(p) and ERISA section 206(d),
and such other rules and procedures as it deems relevant.

  8.3   Restriction Against Double Payment

          If a court orders an assignment of benefits despite Section 8.2, the
affected Participant’s benefits will be reduced accordingly. The Administrative
Committee may use any reasonable actuarial assumptions to accomplish the offset
under this Section.

  8.4   Withholding

          There shall be deducted from each payment made under the Plan or any
other compensation payable to the Participant (or Beneficiary) all taxes, which
are required to be withheld by the Affiliated Companies in respect to such
payment or this Plan. The Affiliated Companies shall have the right to reduce
any payment (or compensation) by the amount of cash sufficient to provide the
amount of said taxes.

  8.5   Amendment, Modification, Suspension or Termination

          The Company may, in its sole discretion, terminate, suspend or amend
this Plan at any time or from time to time, in whole or in part for any reason.
Notwithstanding the foregoing, no amendment or termination of the Plan shall
reduce the amount of a Participant’s Account balance as of the date of such
amendment or termination. Upon termination of the Plan, distribution of balances
in Accounts shall be made to Participants and Beneficiaries in the manner and at
the time described in Article VI, unless the Company determines in its sole
discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A.
          Notwithstanding the foregoing, no amendment of the Plan shall apply to
amounts that were earned and vested (within the meaning of Code section 409A and
regulations thereunder) under the Plan prior to 2005, unless the amendment
specifically provides that it applies to such amounts. The purpose of this
restriction is to prevent a Plan amendment from resulting in an inadvertent
“material modification” to amounts that are “grandfathered” and exempt from the
requirements of Code section 409A.

19



--------------------------------------------------------------------------------



 



  8.6   Governing Law

          To the extent not preempted by ERISA, this Plan shall be construed,
governed and administered in accordance with the laws of Delaware.

  8.7   Receipt and Release

          Any payment to a payee in accordance with the provisions of the Plan
shall, to the extent thereof, be in full satisfaction of all claims against the
Plan, the Committees and the Affiliated Companies. The Administrative Committee
may require such payee, as a condition precedent to such payment, to execute a
receipt and release to such effect.

  8.8   Payments on Behalf of Persons Under Incapacity

          In the event that any amount becomes payable under the Plan to a
person who, in the sole judgment of the Administrative Committee, is considered
by reason of physical or mental condition to be unable to give a valid receipt
therefore, the Administrative Committee may direct that such payment be made to
any person found by the Committee, in its sole judgment, to have assumed the
care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Administrative Committee and the
Company.

  8.9   Limitation of Rights and Employment Relationship

          Neither the establishment of the Plan, any trust nor any modification
thereof, nor the creating of any fund or account, nor the payment of any
benefits shall be construed as giving to any Participant, or Beneficiary or
other person any legal or equitable right against the Affiliated Companies or
any trustee except as provided in the Plan and any trust agreement; and in no
event shall the terms of employment of any Employee or Participant be modified
or in any way be affected by the provisions of the Plan and any trust agreement.

  8.10   Headings

          Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.
* * *

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment and Restatement is hereby executed
by a duly authorized officer on this 20th day of December, 2010.

            NORTHROP GRUMMAN CORPORATION
      By:   /s/ Debora L. Catsavas         Debora L. Catsavas        Vice
President, Compensation, Benefits & International   

21



--------------------------------------------------------------------------------



 



         

APPENDIX A — 2005 TRANSITION RELIEF
     The following provisions apply only during 2005, pursuant to transition
relief granted in IRS Notice 2005-1:

  A.1   Cash-Out

          Participants Separating from Service during 2005 for any reason before
age 55 will receive an immediate lump sum distribution of their Account
balances. Other Participants Separating from Service in 2005 will receive
payments in accordance with their prior elections.

  A.2   Elections

          During the Plan’s open enrollment period in June 2005 Participants may
fully or partially cancel 2005 deferral elections and receive in 2005 a refund
of amounts previously deferred in 2005.
          In addition, individuals working in Company facilities impacted by
Hurricane Katrina may stop or reduce 2005 elective contributions to the Plan at
any time during 2005. All payments under this Section A.2 will be made before
the end of calendar year 2005.

  A.3   Key Employees

          Key Employees Separating from Service on or after July 1, 2005, with
distributions subject to Code section 409A and scheduled for payment in 2006
within six months of Separation from Service, may choose I or II below, subject
to III:

  I.   Delay the distributions described above for six months from the date of
Separation from Service. The delayed payments will be paid as a single sum with
interest at the end of the six month period, with the remaining payments
resuming as scheduled.     II.   Accelerate the distributions described above
into a payment in 2005 without interest adjustments.     III.   Key Employees
must elect I or II during 2005.

A1



--------------------------------------------------------------------------------



 



APPENDIX B — DISTRIBUTION RULES FOR PRE-2005 AMOUNTS
     Distribution of amounts earned and vested (within the meaning of Code
section 409A and regulations thereunder) under the Plan prior to 2005 (and
earnings thereon) are exempt from the requirements of Code section 409A and
shall be made in accordance with the Plan terms as in effect on December 31,
2004 and as summarized in the following provisions.

  B.1   Distribution of Contributions

          (a) Distributions Upon Early Termination.
               (1) Voluntary Termination. If a Participant voluntarily
terminates employment with the Affiliated Companies before age 55 or Disability,
distribution of his or her Account will be made in a lump sum on the
Participant’s Payment Date.
               (2) Involuntary Termination. If a Participant involuntarily
terminates employment with the Affiliated Companies before age 55, distribution
of his or her Account will generally be made in quarterly or annual installments
over a fixed number of whole years not to exceed 15 years, commencing on the
Participant’s Payment Date, in accordance with the Participant’s original
election on his or her deferral election form. Payment will be made in a lump
sum if the Participant had originally elected a lump sum, if the Account balance
is $50,000 or less, or if the Administrative Committee so specifies.
          (b) Distribution After Retirement, Disability or Death. In the case of
a Participant who separates from service with the Affiliated Companies on
account of Retirement, Disability or death and has an Account balance of more
than $50,000, the Account shall be paid to the Participant (and after his or her
death to his or her Beneficiary) in substantially equal quarterly installments
over 10 years commencing on the Participant’s Payment Date unless an optional
form of benefit has been specified pursuant to Section B.1(b)(1).
               (1) An optional form of benefit may be elected by the
Participant, on the form provided by Administrative Committee, during his or her
initial election period from among those listed below:
                    (i) A lump sum distribution on the Participant’s Payment
Date.
                    (ii) Quarterly installments over a period of at least 1 and
no more than 15 years beginning on the Participant’s Payment Date.
                    (iii) Annual installments over a period of at least 2 and no
more than 15 years beginning on the Participant’s Payment Date.
               (2) A Participant from time to time may modify the form of
benefit that he or she has previously elected. Upon his or her separation from
service, the most recently elected form of distribution submitted at least
12 months prior to separation will govern. If no such election exists,
distributions will be paid under the 10-year installment method.

B1



--------------------------------------------------------------------------------



 



               (3) In the case of a Participant who terminates employment with
the Affiliated Companies on account of Retirement, Disability or death with an
Account balance of $50,000 or less, the Account shall be paid to the Participant
in a lump sum distribution on the Participant’s Payment Date.
               (4) In general, upon the Participant’s death, payment of any
remaining Account balance will be made to the Beneficiary in a lump sum on the
Payment Date. But the Beneficiary will receive any remaining installments
(starting on the Payment Date) if the Participant was receiving installments, or
if the Participant died on or after age 55 with an Account balance over $50,000
and with an effective installment payout election in place. In such cases, the
Beneficiary may still elect a lump sum payment of the remaining Account balance,
but only with the Administrative Committee’s consent.
               (5) In the event that this Plan is terminated, the amounts
allocated to a Participant’s Account shall be distributed to the Participant or,
in the event of his or her death, to his or her Beneficiary in a lump sum.

B2



--------------------------------------------------------------------------------



 



APPENDIX C — MERGED PLANS

  C.1   Plan Mergers

          (a) Merged Plans. As of their respective effective dates, the plans
listed in (c)(the “Merged Plans”) are merged into this Plan. All amounts from
those plans that were merged into this Plan are held in their corresponding
Accounts.
          (b) Accounts. Effective as of the dates below, Accounts are
established for individuals who, before the merger, had account balances under
the merged plans. These individuals will not accrue benefits under this Plan
unless they become Participants by virtue of being hired into a covered position
with an Affiliated Company, but they will be considered Participants for
purposes of the merged accounts. The balance credited to the Participant’s
merged plan account will, effective as of the date provided in the table below,
be invested in accordance with the terms of this Plan. Except as provided in
section C.2 below, amounts merged into this Plan from the merged plans are
governed by the terms of this Plan.
          (c) Table.

              Merger Effective   Merged Account Name of Merged Plans   Dates  
Names
 
       
Northrop Grumman Benefits Equalization Plan
  December 10, 2004   NG BEP Account
 
       
Northrop Grumman Space & Mission Systems Corp. Deferred Compensation Plan
  December 10, 2004   S & MS Deferred Compensation Account
 
       
BDM International, Inc. 1997 Executive Deferred Compensation Plan (“BDM Plan”)
  April 29, 2005   BDM Account
 
       

  C.2   Merged Plans — General Rule

          (a) NG BEP Account and S & MS Deferred Compensation Account.
Distributions from Participants’ NG BEP and S & MS Deferred Compensation
Accounts are made under the provisions of Appendix B, except as provided in this
Section.
               (1) Amounts in the Participant’s NG BEP Account and the S & MS
Deferred Compensation Account shall be paid out in accordance with elections
made under the Merged Plans.

C1



--------------------------------------------------------------------------------



 



               (2) The Participant’s “Payment Date” for amounts in the NG BEP
Account and the S & MS Deferred Compensation Account shall be deemed to be the
end of January following the Participant’s termination of employment.
               (3) The reference to $50,000 in the provisions of Appendix B
shall be deemed to be $5,000 with respect to amounts in the NG BEP Account and
the S & MS Deferred Compensation Account.
               (4) The Administrative Committee shall assume the rights and
responsibilities of the Directors/Committee with respect to determining whether
a Participant’s NG BEP Account may be paid out in a form other than the
automatic form of payment.
               (5) The Administrative Committee shall assume the rights and
responsibilities of the Committee or Special Committee with respect to
determining whether a Participant’s S & MS Deferred Compensation Account may be
paid out in a form other than the automatic form of payment.
               (6) For purposes of determining the time of payment of a
Participant’s NG BEP Account, a Participant’s employment will not be deemed to
have terminated following the Participant’s layoff until the earlier of the end
of the twelve-month period following layoff (without a return to employment with
the Affiliated Companies) or the date on which the Participant retires under any
pension plan maintained by the Affiliated Companies.
               (7) A Participant’s S & MS Deferred Compensation Account shall be
paid to the Participant no later than the January 5 next preceding the
Participant’s 80th birthday.
               (8) In no event will payments of amounts in the Participant’s NG
BEP Account and the S & MS Deferred Compensation Account be accelerated or
deferred beyond the payment schedule provided under the Merged Plans. However,
any election to change the time or form of payment for such an amount may be
made based on the terms of the relevant Merged Plan as in effect on October 3,
2004.
          (b) BDM Account. Distributions of a Participant’s vested BDM Account
balance shall be made in accordance with this Section C.2(b), and Article VI
shall not apply to such distributions. A Participant shall be vested in his BDM
Account balance in accordance with the vesting provisions of the BDM Plan.
               (1) Timing of Payment: A Participant’s vested BDM Account balance
shall be distributed in accordance with elections made under the BDM Plan. For
those Participants who have not commenced distributions as of April 29, 2005,
payments from the BDM Account will commence at the time designated on his or her
BDM enrollment and election form, unless extended prior to such date. However,
if such a Participant did not elect a fixed date (or elect the earlier of a
fixed date or termination of employment), his or her vested BDM Account balance
will be paid as soon as administratively practicable following termination of
employment in the form designated under Section C.2(b)(2) below.
               (2) Form of Payment: A Participant’s vested BDM Account balance
shall be paid in cash. The vested BDM Account balance will be paid in (i) a lump
sum, (ii) five

C2



--------------------------------------------------------------------------------



 



(5) or ten (10) substantially equal annual installments (adjusted for gains and
losses), or (iii) a combination thereof, as selected by the Participant (or
Beneficiary) prior to the date on which amounts are first payable to the
Participant (or Beneficiary) under Section C.2(b)(1) above. If the Participant
fails to designate properly the manner of payment, such payment will be made in
a lump sum.
               (3) Death Benefits: If a Participant dies before commencement of
payment of his BDM Account balance, the entire Account balance will be paid at
the times provided in Section C.2(b)(2) above to his or her Beneficiary. If a
Participant dies after commencement but before he or she has received all
payments from his vested BDM Account balance, the remaining installments shall
be paid annually to the Beneficiary. For purposes of this Section C.2(b), a
Participant’s Beneficiary, unless subsequently changed, will be the designated
beneficiary(ies) under the BDM Plan or if none, the Participant’s spouse, if
then living, but otherwise the Participant’s then living descendants, if any,
per stirpes, but, if none, the Participant’s estate.
               (4) Lost Participant: In the event that the Administrative
Committee is unable to locate a Participant or Beneficiary within three years
following the payment date under Section C.2(b)(1) above, the amount allocated
to the Participant’s BDM Account shall be forfeited. If, after such forfeiture
and prior to termination of the Plan, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings for the forfeiture period. In lieu of such a forfeiture, the
Administrative Committee has the discretion to direct distribution of the vested
BDM Account balance to any one or more or all of the Participant’s next of kin,
and in the proportions as the Administrative Committee determines.
               (5) Committee Rules: All distributions are subject to the rules
and procedures of the Administrative Committee. The Administrative Committee may
also require the use of particular forms. The Administrative Committee may
change its rules, procedures and forms from time to time and without prior
notice to Participants.
               (6) Payment Schedule: In no event will payments of amounts in the
Participant’s BDM Account be accelerated or deferred beyond the payment schedule
provided under the BDM Plan.
               (7) Application to Trustee: BDM International, Inc. set aside
amounts in a grantor trust to assist it in meeting its obligations under the BDM
Plan. Notwithstanding Section C.2(b)(5) above and the claims procedures provided
in Section 7.8, a Participant may make application for payment of benefits under
this Section C.2(b) directly to the trustee of such trust.

C3